DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to show or suggest the method of forming structures in liquid comprising injecting the settable material directly into the liquid at a desired level at which each structure is formed, wherein each structure is free formed.  The closest prior art, Tumbleston et al, discloses forming structures in liquid; however is silent to injecting the settable material directly into the liquid at a desired level at which each structure is formed, wherein each structure is free formed.
As to claim 4, the prior art of record fails to show or suggest the method of forming structures in liquid comprising injecting the settable material into a flexible casing provided in the liquid.  The closest prior art, Tumbleston et al, discloses forming structures in liquid; however is silent to injecting the settable material into a flexible casing provided in the liquid.
As to claim 7, the prior art of record fails to show or suggest the method of forming structures in liquid wherein the settable material comprises non- compressible particles.  The closest prior art, Tumbleston et al, discloses forming structures in liquid; however is silent to the settable material comprises non- compressible particles.  


As to claim 11, the prior art of record fails to show or suggest the method of forming structures in liquid comprising determining the density of the liquid at a location where each structure is formed, and adjusting the density of the material used for forming the structure based on said determined density of the liquid. The closest prior art, Tumbleston et al, discloses forming structures in liquid; however is silent to determining the density of the liquid at a location where each structure is formed, and adjusting the density of the material used for forming the structure based on said determined density of the liquid.
As to claim 16, the prior art of record fails to show or suggest the method of forming structures in liquid comprising at least one component is provided for regulating a density of the material or the mixture of components, such that the density of the material is configured to be adjusted to correspond substantially with a density of the liquid in which it is configured to be injected, at the level at which it is injected.  The closest prior art, Pislak fails to show or suggest at least one component is provided for regulating a density of the material or the mixture of components, such that the density of the material is configured to be adjusted to correspond substantially with a density of the liquid in which it is configured to be injected, at the level at which it is injected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678